Citation Nr: 0317043	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating for hypertension greater 
than 30 percent before April 11, 2001 and greater than 60 
percent from April 11, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from January 1968 to January 1971 
and from July 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
May 1996, April 1998, and February 2001.

The Board issued a decision on this claim in March 2000 in 
which, among other things, it denied a rating greater than 10 
percent.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an October 
2000 Order, issued pursuant to a joint motion by the parties, 
the Court vacated that portion of the Board decision and 
remanded the matter to the Board for consideration of 
additional rating criteria.  In February 2001, the Board 
remanded the case to the RO for additional development and 
readjudication of the claim.  In an August 2001 rating 
decision, the RO granted an increased rating for the service- 
connected hypertension, evaluated as 30 percent disabling 
from September 1988 and as 60 percent disabling from April 
2001.  

On return to the Board, it issued a decision in July 2002 in 
which it denied a disability rating greater than 30 percent 
before April 11, 2001 and denied a disability rating greater 
than 60 percent from April 11, 2001.  The veteran appealed 
that determination to the Court.  Again, pursuant to a joint 
motion, in an April 2003 Order, the Court vacated the Board 
decision and remanded the matter to the Board.  By letter 
dated in May 2003, the Board advised the veteran and his 
representative that there was additional time in which to 
supplement the record before the Board.  Separate responses 
from the veteran and his representative, each dated in June 
2003, have been associated with the claims folder.   


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Among other things, the VCAA 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information should be 
provided by the claimant and what information VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency before 
proceeding to the merits of the claim and addressing issues 
raised in the joint motion to the Court.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  If any additional 
information or evidence is secured or 
received in response to this notice, the 
RO should readjudicate the issue on 
appeal and furnish the veteran and his 
representative a supplemental statement 
of the case if the disposition remains 
unfavorable.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board offers no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


